Exhibit 10.30

* TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2

163872-6

SIXTH AMENDMENT TO UNITED EXPRESS AGREEMENT

This Amendment to the United Express Agreement (the "Amendment") is effective as
of September 22, 2008 by and between UNITED AIR LINES, INC., a Delaware
corporation, with its operations center located at 1200 East Algonquin Road, Elk
Grove Township, Illinois 60007 ("United"), and MESA AIR GROUP, INC., a Nevada
corporation, having its principal mailing address at 410 N 44th St. Suite 700,
Phoenix, AZ 85008 ("Mesa" or "Contractor").

WHEREAS

, the parties previously entered into that certain Amended and Restated United
Express® Agreement, dated as of January 28, 2004 (United Contract # 163872) as
amended on June 3, 2005 (the "First Amendment"), March 7, 2005 (the "Second
Amendment", August 28, 2007 (the "Third Amendment"), August 28, 2007 (the
"Fourth Amendment"), February 6, 2008 (the "Fifth Amendment") (collectively, the
"Agreement"); and



WHEREAS

, pursuant to Article XXXI of the Agreement, the parties may modify or amend the
Agreement; and



NOW THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:



I. DEFINITIONS

A. Defined Terms. Capitalized terms used in this Amendment and not otherwise

defined in this Amendment shall have the meanings assigned to them in the
Agreement.

II. SCOPE, TERM, and CONDITIONS

A. Mesa agrees to implement the Aerodata variable mach speed cruise program (the
"Aerodata Program") on the United CRJ200 and CRJ700 aircraft no later than
October 1, 2008. United will bear all start up and recurring costs for this
United aircraft initiative. The start up costs are estimated to be [*]. As of
September 2008, the recurring costs are [*]. These costs shall be considered as
[*] under the Agreement, and Mesa will pass these costs through to United as
part of the monthly reconciliation process.

B. Mesa agrees to provide United monthly performance reports (identifying
utilization of Aerodata product) no later than October 31, 2008 to ensure that
all of the United CRJ200 and CRJ700 flights are being released and flown using
the Aerodata Program.

C. United reserves the right to terminate the Aerodata Program at any time and
for any reason, [*], and upon the effective date of Mesa's termination with
Aerodata, United will no longer reimburse Mesa for any [*] or other costs
associated

--------------------------------------------------------------------------------

therewith. Aerodata has confirmed there are no associated termination costs for
the Aerodata Program.

III. MISCELLANEOUS. Except as otherwise amended herein, the Agreement will
remain in full force and effect. The terms of this Amendment are deemed to be
incorporated in, and made a part of, the Agreement. This Amendment may be
executed in any number of counterparts, by original or facsimile signature, each
of which when executed and delivered shall be deemed an original and such
counterparts together shall constitute one and the same instrument.

 

 

 

 

 

 

 

[Signature Page Follows]